Hill, J.
In these cases (seven separate actions) the judgments excepted to were the sustaining of demurrers of the plaintiffs to pleas filed by the defendant. These were not final judgments; and on motion of counsel for the plaintiff in error the bills of exceptions are dismissed as having been prematurely brought, but leave is granted to the plain*349tiff in error to treat as exceptions pendente lite the official copies of the bills of exceptions retained in the office of the clerk of the lower court.
Decided August 3, 1921.
Complaint; from city court of Carrollton — -Judge Hood. April 1, 1921.
Suits against Maxwell were, separately brought by ZeiglerFrankel Manufacturing Company, All Star Manufacturing Company, Trotty Trunk and Bag Company, Queen Costume Company, Greenbaum & Sons, Wilson & Company, and Eleanor Dress Company. Demurrer to the defendant’s answer in.each case was sustained, and he excepted. There was no exception to a final judgment.
James Beall, for plaintiff in error.
Boykin & Boykin, contra.

Writs of error dismissed, with direction.


Jenkins, P. J., and Stephens, J., concur.